‘_‘.I

in »f'f) d - OS

Valentin Moreno, Jr.
`%; d 788216, Robertson Unit
Abel Acosta, clerk 12071 FM 3522

Owrt of Crminal Agaeals »~ Abilene, Texas 79601

P.O. BOX 12308
30 dw W `Jw

October 231 2015

Capitol Station
Austin, Texas 78711

Re; writ NO. 49 474-05 . '
Ex Parte Valentin Moreno, Jr. A,A/V\M d/PP `~mbv\
. _ -P(_
Dear Mr._ Acosta: t \_ §, \S'

Enclosed you will find "Applicant's Motion For Leave And To Stop Writ Of
Habeas Corpus Review", to be filed in the above referenced case. Please
bring the same, to the attention of the Court, as soon as possible.

Thank you for your time, attentin and assistance, in this urgent matter.

Respectfully/

 

cc:file

- RECEIVED IN
couRT oF chMlNAL APPEALS

UCT 29 2015

Abe%Acosta,C!evk

M~

IN THE
COURT OF CRIMINAL APPEALS
AUSTIN TEXAS

Ex parte §
vALENTIN MoRENo, JR. § writ No. 49,474-05
Applicant §

APPLICANT'S MOTION FOR LEAVE AND TO STOP
WRIT OF HABEAS CORPUS REVIEW

 

 

TO THE MOST HONORABLE COURT OF CRIMINAL APPEALS:

COMES NOW, VALENTIN MORENO, JR., Applicant, PrO Se in the above
referenced cause and respectfully files: "Applicant's Motion For
Leave And R)Stop Writ Of Habeas Corpus Review."ln support, thereof/
Applicant would show the following:

I.
JURISDICTION

This most Honorable Court posses exclusive habeas corpus jurisdiction over
the parties and subject-matter/ herein, pursuant to Chapter ll in the Texas
Code of Criminal Procedure Ann. (Vernon 2015).

II.
STNHIENT(P`CUM&NW HMHS

l. Applicant filed a successive writ of habeas corpus, on June 15, 2015. In
part, challenging his conviction with newly discovered and obtained mmd£$e

scientific evidence.

2. The Attorney representing the State, filed the State's Original Response
and Answer, on July 81 2015.

3. The trial court entered Findings of Fact, Conclusions of Law/ Recommendation

and Order, on July 20, 2015.¢

4- The successive writ, was presented to this-Honorable Court/ on September 22,

2015. Where it is currently pending.

Page l.

III. /
,. REASoN FoR cURRENT Motion

Applicant respectfully and urgently, moves to "STOP" habeas corpus review,
because he failed to present his arguments and claims under "new" Article LLCW3
of the Code of Criminal §rocedure, in the required Pages of the habeas corpus
'application form'.

Applicant's scientific related arguments and claims, are mentioned regsuaiy
in his Memorandum and he cites Article ll.O73 on Page 4, of the application ixm.
But, those scientific arguments are not found in the required pages of the form
application.

Along with this motion, Applicant is filing an Emergency Motion to Amend
Application for Writ of Habeas Corpus. Applicant only seeks to amend, the
Application form.

Applicant does not file this motion, simply to delay, this Honorable Courtls
review of his habeas corpus application. The application, memorandum in support
and the scientific related evidence with the appendix, show, that Applicant iad
all the intentions, to have his scientific related arguments and claims under
Article ll.073 evaluated by this Honorable Court.

In the interest of justice,i&xihzym's actual innocence claim,and to avoid
a miscarriage of justice, Applicant sincerely pleads for forgiveness of this
error,_habeas review stoped, so that he may amend the application form.
PRAYER
WHEREFORE, PREMISES CONSIDERED, Applicant respectfully prays this most beniie

GRANT, this Motion for Leave and to Stop habeas corpus review.
Sign@d On thiS)Lz¢/day Of 6§§1§2§&: l 2015. Respectfully Submitted,

Valentin Moreno, Jr., Applicant
788216, Robertson Unit
12071 FM 3522
Abilene, Texas 79601
Page 2.

VERIFICATION
I, Valentin Moreno, Jr./ do herebu verify under the penalty of perjury
that the statements in this motion/ are true and correct, ae well being

offered in good faith.

Signed an thiS,QJ,v/day of Q£, 565 , 2015

Valentin Moreno, Jr.

CERTIFICATE OF SERVICE
I, Valentin Moreno, Jr., do herebu certify that the original copy of
Applicant's motion for Leave and to Stop Writ of Habeas Corpus Review, was
sent via U.S. lst Class Mail to Abel Acosta, Clerk for the Court of Criminal
Appeals. With notice of the foregoing, sent to the attorney representing the

State Michael W. Morris.
Done on this lz §,!{day of g ¢)'A/ , 2015.
MJ;§%WQ

Valentin Moreno, Jr.

Page 3.